Citation Nr: 0008971	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  95-37 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for left sacroiliac 
strain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
October 1945.

The current appeal arose from a July 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  The RO denied entitlement to an increased 
(compensable evaluation for left sacroiliac strain.

In April 1997 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for left sacroiliac 
strain effective May 18, 1995.

In September 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.  As part of the development, the Board 
asked the RO to adjudicate the issue of whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  The Board considered this 
issue to be intertwined with the increased rating issue.

The RO in September 1998 declined to reopen the claim.  The 
veteran in October 1998 was given written notice of the 
determination and appeal rights.  The increased rating issue 
was discussed at the RO and Board hearings and in 
supplemental statements of the case in September 1998, August 
1999 and October 1999.  

From the foregoing discussion, it is the Board's belief that 
there exists a legitimate question of whether an appeal has 
been filed on the issue of whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for degenerative disc disease of the 
lumbosacral spine.  The Board does not have jurisdiction to 
review the claim in the absence of a perfected appeal.  
38 C.F.R. §§ 20.200, 20.202 and 20.302(c).  



An RO determination of nontimely filing of a notice of 
disagreement or substantive appeal is an appealable issue.  
38 C.F.R. §§ 19.34, 20.101.  The Board must observe that the 
filing of additional evidence after notice of an adverse 
determination does not extend the time for initiating or 
completing an appeal from that determination.  38 C.F.R. §  
20.304.  The intertwined issue of timeliness of appeal is 
referred to the RO for further consideration rather than by 
remand since the Board does not have jurisdiction over the 
issue at this time.


FINDINGS OF FACT

1.  The veteran's left sacroiliac strain is productive of not 
more than mild or slight impairment with no more than mild 
tenderness to palpation along the sacroiliac joint region 
objectively shown; nor is there evidence of any weakness, 
instability incoordination, visible manifestation of pain 
with movement or fatigability objectively confirmed at this 
time linked to the left sacroiliac strain.

2.  The veteran's left sacroiliac strain has not rendered his 
disability picture unusual or exceptional in nature, markedly 
interfered with employment, or required frequent inpatient 
care as to render impractical the application of regular 
schedular standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
sacroiliac strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.14, 
4.71a, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5294 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the RO in late 1947 granted service 
connection sacroiliac injury residuals and rated the 
disability 10 percent under Diagnostic Code 5294 criteria.  
The rating was reduced to noncompensable several years later 
and was in effect when the veteran filed a claim for increase 
on May 18, 1995.

The record shows that the claim for increase was supported 
with private medical records showing treatment through 1995, 
including surgery twice since the early 1970's, for lumbar 
disc disease.  The more recent reports noted the belief that 
his back pain was the result of spondylitic arthritic changes 
and that in addition he had left leg symptoms that might be 
indicative of lateral nerve root compression.  He was 
evaluated again in 1996 for right radiculopathy.

The veteran, in a substantive appeal in 1995, reported his 
employment history as a business owner and in real estate 
sales.  He stated, in essence, that since 1994 he had been 
having more significant problems with his work because of 
back pain and suffering. 

When VA examined the veteran in 1997 it was noted by history 
that he had a multilevel decompression in 1994 for severe 
spondylosis.  At the present time he reported periodic 
lumbosacral difficulties accentuated by walking and sensory 
disturbance in the S1 nerve root.  He said that he took 
medication to control his discomfort.

The examiner reported flattening of the lumbosacral curvature 
and some range disturbance.  The veteran's ability to tilt 
the upper torso approximated no more than 20 degrees to 
either side, rotation approximated no more than 35 degrees to 
either side, and he flexed the upper torso approximately 45 
degrees with the vertical.  He had satisfactory heel and toe 
standing, equal and intact knee and ankle reflexes and an S1 
nerve root sensory disturbance on the left.  

The veteran did not show lower extremity atrophy and he had 
equal strength of knee extensors and dorsiflexors of the 
ankle and great toe.  X-ray was read as showing laminectomy 
residuals, L2-L4 and degenerative joint disease changes.  The 
diagnostic impression was postoperative status lumbar disc 
surgery and residual lumbosacral discomfort and sensory 
disturbance in the distribution of the S1 nerve root. 

In April 1997 the RO granted an increased (compensable) 
evaluation of 10 percent under Diagnostic Code 5294 criteria 
for sacroiliac strain, left, effective May 18, 1995, the date 
of the veteran's reopened claim.  The rating board found a 10 
percent rating warranted for characteristic painful or 
limited motion and that recent examination noted residual 
discomfort and sensory disturbance in the area of the S1 
nerve root.  The rating board concluded that based on this it 
was reasonable to presume pain and establish a 10 percent 
evaluation.

When VA reexamined the veteran in May 1998 he complained of 
some back pain at all times that was accentuated by prolonged 
standing or walking.  He said that getting up from a 
reclining chair was also painful and that he could walk 
approximately 40 yards before experiencing back and left leg 
pain and feeling lower extremity weakness.  He continued to 
report numbness in the left leg over the lateral aspect of 
the leg and left foot.  He reported taking Darvon, Motrin and 
Tylenol on an intermittent basis for pain management and 
another form of Tylenol during acute exacerbation of 
symptoms.  He used no back braces or cane and did not attend 
a pain clinic.  

The examiner reported that the veteran walked with a slight 
left-sided limp and with a tendency to walk with a slightly 
forward flexed truncal position, and in the standing position 
also showed a loss of the lumbar lordosis.  He was tender to 
palpation of the paraspinous muscles and iliolumbar muscles 
bilaterally and of the left gluteal musculature over the 
posterior aspect of the buttocks.  Forward flexion was from 0 
to 30 degrees with essentially all motion occurring from the 
thoracic spine and the hips.  

Lateral bending bilaterally was from 0 to 15 degrees with the 
movement appearing in the thoracic level.  Rotation 
bilaterally was from 0 to 15 degrees.  The motions were 
accompanied by some mild discomfort in the lower back region.  
The lumbar spring test was painful and the sacroiliac spring 
test was negative.  He had mild tenderness to palpation along 
the sacroiliac joint region.  

The examiner so reported that straight leg raising in the 
sitting position lacked 5 degrees of full extension before 
the veteran complained of some pulling in the posterior thigh 
regions.  Supine he complained of some posterior leg and back 
pain at 70 degrees on the right and at 45 degrees on the left 
with the symptoms not accentuated by dorsiflexion of the 
foot.  The various muscles tested in the lower extremities 
were graded as either normal or good, reflexes other than the 
right knee jerk were equal and there was no ankle clonus.  

Sensory testing revealed hypalgesia of the left lower 
extremity.  X-rays taken in 1996 were read as showing 
extensive changes at the L4-5, L5-S1 disc levels with total 
disc space collapse and vacuum phenomena, minimal narrowing 
of the remaining lumbar disc spaces and minimal anterior 
spurring at the upper lumbar levels.  There was also 
arthrosis of the lumbar facet joints and some vertebral body 
listhesis at several levels, laminectomy changes from the L2 
level to the sacrum, and complete loss of lumbar lordosis on 
the lateral view.

The diagnosis as dictated after the examination was lumbar 
spondylosis.  The examiner discussed the findings noting that 
the veteran's symptoms were all consistent and compatible 
with lumbar spondylosis or degenerative disc disease.  It was 
the examiner's opinion that the accuracy of the original 
diagnosis of sacroiliac strain was impossible to establish by 
the review of the veteran's medical records.  The examiner 
noted this was a popular diagnosis made in cases of back and 
pelvic area pain in the 1940s before discal disease was well 
understood by many physicians.  That the veteran was able to 
carry on a very active, strenuous lifestyle for a number of 
years after service was noted.  

The examiner opined that his current lumbar spondylosis began 
with the original service-connected injury but that it was 
multifactorial in origin.  The examiner opined that the two 
years of college football and some lifting injuries after 
service could have been inciting events.  It was the 
examiner's opinion that any definite relationships between 
his service-connected injuries and current problems would be 
purely conjectural.

The examiner in a 1999 addendum to the examination report 
opined that the injury sustained by the veteran at age 19 was 
a rather minor one, not of a violent nature, and that 
traumatic rupture of a lumbar disc in a 19 year old was a 
rather rare occurrence.  The examiner stated that the 
veteran's x-rays showed discal disease at multiple lumbar 
levels as well as thoracic levels that would be very, very 
unlikely from a single low impact fall-type injury.  The 
examiner said that it was not likely that the veteran's 
current spinal problems had any relationship to his service 
injury.  The examiner referred to the previous examination 
report comments regarding the numerous post service exposures 
that that could have caused his problems. 

The examiner stated that it was also not likely that the 
degenerative disc disease was related to the sacroiliac 
strain and that there was no medical literature he was aware 
of that made this type of association.  The examiner did not 
believe that the sacroiliac strain led to aggravation of the 
veteran's discal disease.  The examiner stated that his 
current x-rays revealed no radiographic abnormality of the 
sacroiliac joints that would cause a mechanical stress to be 
transferred to spinal discs. 

The veteran's testimony at the RO and Board hearings was an 
elaboration upon the history of his back symptoms and current 
complaints that was consistent with the narrative history 
recorded in the record.  

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1999), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Powell v. West, 13 Vet. App. 31 (1999), Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.



Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.





As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes. Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.). (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.). (d) Excess fatigability. (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly. (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

Limitation of motion of the lumbar spine may be rated as 
follows: severe, 40 percent; moderate, 20 percent; and 
slight, 10 percent.  Diagnostic Code 5292.

Under diagnostic code 5289 a 40 percent evaluation may be 
assigned for favorable ankylosis of the lumbar spine.  A 50 
percent evaluation may be assigned for unfavorable ankylosis 
of the lumbar spine.



Sacro-iliac injury and weakness and lumbosacral strain may be 
rated as follows: severe; with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, 40 percent; with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position, 20 percent; with 
characteristic pain on motion, 10 percent; with slight 
subjective symptoms only, 0 percent.  Diagnostic Codes 5294, 
5295.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed to the extent 
possible and that no further duty to assist exists with 
respect to the veteran's well grounded claim.  The veteran 
has been provided comprehensive examinations in connection 
with the claim and other evidence has been obtained through 
hearing testimony.  The Board believes that the comprehensive 
VA examinations are adequate to address relevant evaluative 
criteria in accord with the principles established in DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

The record reflects that on remand of the case to the RO for 
further development the veteran did report for the scheduled 
examination and that it was comprehensive and addressed 
relevant rating criteria.  The medical examination records 
include sufficient detail regarding the veteran's left 
sacroiliac strain to apply current rating criteria and are 
considered the best evidence for an informed determination of 
the veteran's current impairment from the disability.  
Further, there has not been reported any more recent 
comprehensive evaluation or treatment since the most recent 
VA examination.  Stegall v. West, 11 Vet. App. 268 (1998), 
Johnson v. Brown, 9 Vet. App. 7 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).

The veteran's disability has been rated during this appeal in 
accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5294, which applies the criteria for 
disturbance of lumbar spine function.  38 C.F.R. § 4.45.  
These assess the frequency and intensity of attacks, pain, 
muscle spasm, and limitation of motion as primary rating 
criteria for the incremental ratings from 0 to 40 percent 
under Diagnostic Codes 5292 and 5295.  The veteran has been 
provided the essential rating criteria.  The Board finds the 
selected rating scheme appropriate for the veteran's 
disability in view of the diagnosis and symptomatology.  

It is noted that diagnostic codes predicated on limitation of 
motion do not prohibit consideration of a higher rating based 
on functional loss due to pain on use or due to flare-ups 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Johnson, supra, and 
DeLuca, 8 Vet. App. at 206.  Therefore, consideration of an 
increased evaluation based on functional loss due to pain on 
flare-ups with limitation of motion of the lumbar spine is 
proper.  However, the manifestations of nonservice-connected 
disorders may not be used to establish the level of 
impairment from a service-connected disability.  It is 
because of this prohibition that the recent VA medical 
opinions are set forth in detail in this decision.  The Board 
has noted the representative's request at the Board hearing 
(T 13) for consideration of several recent VA General Counsel 
opinions and Esteban v. Brown, 6 Vet. App. 259 (1994).  
However, the facts of this case do not warrant such 
consideration because of the applicable rating principles, in 
particular 38 C.F.R. §§ 4.14 and 4.21. 

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records, which included complaints of lower back 
pain.  Viewed collectively, the examination reports, which 
record contemporaneous observations and complaints, show pain 
manifested and orthopedic findings as well as a neurologic 
deficit.  

These manifestations whether linked to lumbar spondylosis or 
disc disease are separated from the left sacroiliac strain 
and may not be the basis for a higher rating under the 
respective criteria for intervertebral disc syndrome or 
lumbosacral disturbance.  The VA examiner reviewed the record 
in 1998 and 1999 and the opinions, collectively, do not show 
more than sacroiliac tenderness that could be associated with 
the service-connected disability.  Therefore the most 
plausible rating scheme appears to be under Diagnostic Code 
5295 for lumbosacral strain.  38 C.F.R. §§ 4.14, 4.21.  

Applying the pertinent information to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is not warranted.  The back disability symptoms objectively 
confirmed for left sacroiliac strain, overall, appear to 
warrant no more than the corresponding percentage evaluation 
under Code 5295 of 10 percent which contemplates 
characteristic pain on motion.  The rating for the veteran's 
sacroiliac strain must be coordinated with functional 
impairment from service-connected disability.  38 C.F.R. 
§§ 4.14, 4.21.  

Here applying the rating schedule liberally results in a 10 
percent evaluation recognizing no more than a mild or slight 
disability.  As demonstrated on the recent VA examinations, 
there is little evidence of appreciable functional impairment 
with exacerbation and demonstrable manifestations other than 
tenderness to palpation along the sacroiliac joint region.  
The examiners, overall, were very careful in describing the 
veteran's presentation and there did not appear to be an 
appreciable inconsistency between the presentation and the 
objective evidence of his disability on examination in 1997 
and 1998.  

The Board does not attach any weight to the limitation of 
motion reported, as it is but one of the indicators of the 
level of disability at this time given the application of 
38 C.F.R. §§ 4.40 or 4.45.  However, as the examinations have 
not shown left sacroiliac manifestations to account for the 
functional impairment, there is no plausible basis for 
further consideration of these criteria.  

Further, the preponderance of the evidence is against an 
increased evaluation based on functional loss due to pain on 
use or due to flare-ups, as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examination, would appear to reflect a 
level of impairment no greater than the disability level 
contemplated in the current 10 percent evaluation based upon 
the service-connected disability.  

The most recent VA examination addressed the essential 
elements and found no appreciable evidence of functional 
limitation from the left sacroiliac strain.  There was 
functional limitation but the examiner linked this to 
nonservice-connected disorders.  In essence, there was no 
evidence of more than mild tenderness of the sacroiliac area 
on the most recent examination.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, or 4.59 does not provide a basis for 
a higher rating. 

The evaluation the Board sought and which the veteran did 
attend was deemed necessary to assess the level of disability 
under the applicable rating criteria.  The current complaints 
principally of pain are noted but, significantly, the VA 
examiners have not reported objective evidence of disabling 
disease from left sacroiliac strain to support a rating in 
excess of 10 percent.  

The VA examiner in 1999 was very careful in explaining the 
basis for the conclusion that the veteran was, in essence, 
plagued with symptoms that were distinguished from the left 
sacroiliac strain in origin.  Thus the 10 percent rating 
would appear to reflect the overall functional impairment 
from left sacroiliac strain.  


Therefore an evaluation greater than 10 percent cannot be 
assigned under Diagnostic Code 5295 for lumbosacral strain.  
There is no ankylosis reported currently to permit the 
application of Diagnostic Code 5289 and the neurologic 
symptoms are accounted for in other disability which is not 
ratable for purposes of the service-connected evaluation.  
The Board may not consider manifestations of the disc disease 
in the rating determination since the examiner in 1998 and 
1999 has quantified the contribution of this to the current 
lower spine disability that is not service-connected and has 
ruled out a contribution of left sacroiliac strain.   

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  The Board finds that 
the evidence viewed objectively more nearly approximates the 
criteria for a 10 percent rating.

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  The Board finds the preponderance of the probative 
evidence is against the claim for an increased rating, and 
viewed liberally supports no more than a 10 percent 
evaluation.  

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  There is the veteran's 
well-documented medical history showing treatment for the 
lumbar spine complaints of pain and other discomfort.   

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The RO has considered an 
extraschedular evaluation. 

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the disability considered herein has not 
been shown to markedly interfere with employment, nor has it 
required frequent inpatient care.  His long-term employment 
history has been reported in writing and through hearing 
testimony.

The current schedular criteria for the period of time in 
question adequately compensate the veteran for the current 
nature and extent of severity of his left sacroiliac strain.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for left 
sacroiliac strain.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990)


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
sacroiliac strain is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

